Case 2:17-cv-04069-JJT-JFM Document 166 Filed 09/24/19 Page FILED
                                                            1 of 9           LODGED


                                                           Sep 24 2019
                                                            CLERK U.S. DISTRICT COURT
                                                               DISTRICT OF ARIZONA
Case 2:17-cv-04069-JJT-JFM Document 166 Filed 09/24/19 Page 2 of 9
Case 2:17-cv-04069-JJT-JFM Document 166 Filed 09/24/19 Page 3 of 9
Case 2:17-cv-04069-JJT-JFM Document 166 Filed 09/24/19 Page 4 of 9
Case 2:17-cv-04069-JJT-JFM Document 166 Filed 09/24/19 Page 5 of 9
Case 2:17-cv-04069-JJT-JFM Document 166 Filed 09/24/19 Page 6 of 9
Case 2:17-cv-04069-JJT-JFM Document 166 Filed 09/24/19 Page 7 of 9
Case 2:17-cv-04069-JJT-JFM Document 166 Filed 09/24/19 Page 8 of 9
Case 2:17-cv-04069-JJT-JFM Document 166 Filed 09/24/19 Page 9 of 9
